DETAILED ACTION
The amendment filed on March 26, 2021 has been entered.
Claims 1-10 are pending, and claims 7-10 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Washizuka et al. (WO 2017/056842) with US 2018/0128554 as an English translation.
Washizuka et al. (Figures 1-3) discloses an evaporator 91, comprising a metal wall 90 (paragraph 60, last sentence) and a porous metal film 30 directly connected to the metal wall 90,
wherein the porous metal film 30 (paragraphs 66 and 69) has communication holes 80 having an average pore size of 1 to 60 µm (paragraph 113, fourth sentence, overlapping the range of 8 µm or less), and the porous metal film 30 has a porosity of 80% (paragraph 123, meeting the range of 75% or more).
Regarding claim 2, Washizuka et al. (paragraph 113, fourth sentence) discloses the average pore size of the communication holes is 1 to 60 µm, which overlaps the claimed range.
Regarding claim 3, Washizuka et al. (paragraph 123) discloses the porosity is 80%, which is 90% or less.
Regarding claim 4, Washizuka et al. (paragraphs 66 and 69) discloses the porous metal film 30 is a copper-containing porous metal film 109.
.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Washizuka et al. (WO 2017/056842) in view of Choi et al. (2014/0144609).
	Washizuka et al. discloses all the claimed limitations except the evaporator is part of a loop-type heat pipe, comprising a steam pipe, a condenser, and a liquid pipe connected in this order to form a loop.
	Choi et al. (Figure 4) discloses an evaporator 1 comprising a wall 10 and a porous metal film 20 directly connected to the wall 10,
wherein the porous metal film 20 has communication holes having an average pore size and a porosity,
wherein the evaporator 1 is part of a loop-type heat pipe 110, comprising a steam pipe 116, a condenser 112, and a liquid pipe 118 connected in this order to form a loop for the purpose of achieving a desired heat transfer.  Choi et al. discloses a loop-type heat pipe 110 (Figure 4) is an obvious alternative of a heat pipe 100 (Figure 1), which is similar to Figures 1-3 of Washizuka et al..
..

Response to Arguments
It is noted the previous Office action contained some minor typographical errors.  The previous Office action incorrectly stated,
“Claims 8-10 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b)” on page 2.
The instant Office action correctly states,
“claims 7-10 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b)”.
Applicant’s arguments have been considered but are moot in view of the new ground of rejection.
No further comments are deemed necessary at this time.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763